Case 1:15-cv-04025-ER-SLC Document 351 Filed 03/12/20 Page 1of3

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

ABKCO MUSIC, INC., COLGEMS-
EMI MUSIC INC., EMI ALGEE
MUSIC CORP., EMI APRIL MUSIC
INC., EMI BLACKWOOD MUSIC
INC., EMI CONSORTIUM MUSIC
PUBLISHING, INC. D/B/A EMI
FULL KEEL MUSIC, EMI
CONSORTIUM SONGS, INC.
D/B/A EMI LONGITUDE MUSIC,
EMI FEIST CATALOG INC., EMI
ROBBINS CATALOG INC., EMI
UNART CATALOG INC., JOBETE
MUSIC CO., INC., SCREEN-
GEMS-EMI MUSIC INC., STONE
AGATE MUSIC, STONE
DIAMOND MUSIC CORP.,
ROGERS & HAMMERSTEIN
HOLDINGS, LLC, PEER
INTERNATIONAL
CORPORATION, PSO LIMITED,
PEERMUSIC LTD., PEERMUSIC
Ill, LTD., SONGS OF PEER, LTD.,
SPIRIT CATALOG HOLDINGS
S.A.R.L., TOWSER TUNES, INC.,
TOWSER NEWCO LTD., SPIRIT
TWO MUSIC, INC., WARNER-
TAMERLANE PUBLISHING
CORP., AND WB MUSIC CORP.,

Plaintiffs,
— against —

WILLIAM SAGAN, NORTON LLC,
BILL GRAHAM ARCHIVES, LLC
D/B/A WOLFGANG’S VAULT, BILL
GRAHAM ARCHIVES, LLC D/B/A
CONCERT VAULT, BILL GRAHAM
ARCHIVES, LLC D/B/A MUSIC
VAULT AND BILL GRAHAM
ARCHIVES, LLC D/B/A
DAYTROTTER,

Defendants.

 

 

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC#

 

- DATE FILED: -4

 

[2

 

—_—er
2. f > eae

 

VERDICT FORM

15 Civ. 4025 (ER) (SLC)

 
Case 1:15-cv-04025-ER-SLC Document 351 Filed 03/12/20 Page 2 of 3

PART A

For the 167 musical compositions as to which it has already been determined that
Defendants’ infringement was “willful”:

 

 

 

 

 

 

1. What amount of statutory damages do you award per work? Your award must be
between $750 and $150,000 per work.
ABKCO Music (10 works) Answer: $ 2. OO per work
Concord Music (Rodgers & Hammerstein) Answer: $ OC _ per work
(5 works)
Peer Music (5 works) Answer: $ {CCC © _ per work
Sony/ATV Music Publishing (for EMI Answer: $ /C_ per work
Music Publishing) (23 works)
Spirit Music (70 works) Answer:$  /U& &. per work
Warner/Chappell Music Publishing Answer: $ 2 OF per work
(54 works)
PART B

For the 30 remaining musical compositions:

1. Was Defendants’ infringement of Plaintiffs’ copyrights: (1) regular (neither
innocent nor willful); (ii) innocent; or (iii) willful? (Choose one of the three options
below.)

Regular v Innocent Willful

2.

Peer Music (3 works)

Sony/ATV Music Publishing (for EMI

What amount of statutory damages do you award per work for these 30 musical
compositions? If you found that Defendants’ infringement was “regular,” your
award must be between $750 and $30,000 per work. If you found that Defendants’
infringement was “innocent,” your award must be between $200 and $30,000 per
work. If you found that Defendants’ infringement was “willful,” your award must

be between $750 and $150,000 per work.

Music Publishing) (19 works)

Spirit Music (7 works)

Answer: $

Answer: $

Answer: $

 

 
Case 1:15-cv-04025-ER-SLC Document 351 Filed 03/12/20 Page 3 of 3

 

Warner/Chappell Music Publishing Answer: $

per work
(1 work)

You have completed your jury deliberations. Please sign and date below and return
to the Court.

   

Jury Foreperson

 

 

 

Date

 

 

 
